Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 20180005186), hereinafter Hunn ‘186, in view of Hunn et al.  (US 20180315141), hereinafter Hunn ‘141, Covaci et al. (US 20200322132), and Saxena et al. (US 20180165612).

Referring to claims 1, 8, and 15

Hunn ‘186, which is directed to forming, storing, managing, and executing contracts discloses:

(Claim 1) A first device, comprising: a memory; and one or more processors, operatively coupled to the memory, to (Claim 8) A non-transitory computer-readable medium storing instructions, the instructions comprising:  - 36 -PATENTDocket No. 0095-0429one or more instructions that, when executed by one or more processors of a first device, cause the one or more processors to):  (Hunn ‘186 paragraph 332 the invention can be embodied as a machine configured to receive a computer-

receive, via a blockchain node associated with the first device, data and constraints associated with a smart contract; (Hunn ‘186 paragraph 60 disclosing that smart contracts generally consider code executed between two or more nodes that instantiates transactions or other data on a ledger or blockchain using a BDL or similar system. Hunn ‘186 paragraph 73 disclosing that the invention can execute a transaction on a BDL, where the transaction represents or uses at least a portion of an object component of the COG. Contract and object hashes and metadata, stat changes, contract variable, commits, and the like may be appended to or stored on the distributed ledger. The execution of code on BDL, can be done through passing objects to smart contract code on a BDL or other approaches.)

determine, via the blockchain node, whether the data and constraints are associated with a smart contract (Hunn ‘186 paragraph 60 disclosing that smart contracts generally consider code executed between two or more nodes that instantiates transactions or other data on a ledger or blockchain using a BDL or similar system. Hunn ‘186 paragraph 73 disclosing that the invention can execute a transaction on a BDL, where the transaction represents or uses at least a portion of an object component of the COG. Contract and object hashes and metadata, stat changes, contract variable, commits, and the like may be appended to or stored on the distributed ledger. The execution of code on BDL, can be done through passing objects to smart contract code on a BDL or other approaches.)

 the smart contract being associated with a second device that is different than the first device, the first device and the second device being provided in a blockchain network, (Hunn ‘186 Figure 40 illustrating the BDL (blockchain/distributed ledger) with 2 contracting parties represented by nodes. Hunn ‘186 paragraph 54 disclosing that computable contracts may perform transactions, store data on, or otherwise interface with BDLs such as embedding, triggering, deploying, initializing, or other integrating smart contract code into a data-driven contract or clause by calling smart contract code that exists on BDLs. Hunn ‘186 paragraph 55 discussing Figure 1 which shows the framework and interactions between the layers of the invention, these include a data layer (i.e. data from external source), a contract layer (involved in forming and execution of data-driven/computable contracts) and a transaction layer upon which transaction and/or operations may be performed such as on the BDL. Hunn ‘186 paragraph 60 disclosing that smart contracts generally consider code executed between two or more nodes that instantiates transactions or other data on a ledger or blockchain using a BDL or similar system. Hunn ‘186 paragraph 73 disclosing that the invention can execute a transaction on a BDL, where the transaction represents or uses at least a portion of an object component of the COG. Contract and object hashes and metadata, stat changes, contract variable, commits, and the like may be 

the first device being associated with a first analytics engine. (Hunn ‘186 paragraph 72 disclosing the execution environment is preferably either a distributed or decentralized execution environment. In one variation, the execution environment is a P2P network, wherein the formation and execution of a COG can be distributed across different nodes of the P2P network. Nodes may be distributed servers and/or user devices (e.g. contracting parties that use the system and method) that run a network daemon, or any other appropriate node type or mechanism. Hunn ‘186 paragraph 236 disclosing contract logic executing or otherwise performing or initiating an operation on one or more resources (e.g. a third party system, API, BDL, database, system, application etc.). One variation can include executing some operation through an API such as executing payment with a payment service, updating/reconciling invoices, and/or performing any action through an API. Another variation can include performing some operation on an edge computing device or machine. This may include communicating a machine interpretable instruction. Another variation can include performing a transaction on a BDL or similar system)

and the blockchain node and the other blockchain node being part of a plurality of blockchain nodes associated with the blockchain network; (Hunn ‘186 Figure 40 illustrating the BDL (blockchain/distributed ledger) with 2 contracting parties represented by nodes. Hunn ‘186 paragraph 54 disclosing that computable contracts may perform transactions, store data on, or otherwise interface with BDLs such as embedding, triggering, deploying, initializing, or other integrating smart contract code into a data-driven contract or clause by calling smart contract code that exists on BDLs. Hunn ‘186 paragraph 55 discussing Figure 1 which shows the framework and interactions between the layers of the invention, these include a data layer (i.e. data from external source), a contract layer (involved in forming and execution of data-driven/computable contracts) and a transaction layer upon which transaction and/or operations may be performed such as on the BDL. Hunn ‘186 paragraph 60 disclosing that smart contracts generally consider code executed between two or more nodes that instantiates transactions or other data on a ledger or blockchain using a BDL or similar system. Hunn ‘186 paragraph 73 disclosing that the invention can execute a transaction on a BDL, where the transaction represents or uses at least a portion of an object component of the COG. Contract and object hashes and metadata, stat changes, contract variable, commits, and the like may be appended to or stored on the distributed ledger. The execution of code on BDL, can be done through passing objects to smart contract code on a BDL or other approaches.  Hunn ‘186 paragraph 172 disclosing that the execution environment is a P2P network, where the formation and execution of a COG (contract object graph) can be distributed across different nodes (user devices) across the P2P network. Hunn ‘186 paragraph 196 disclosing that instantiating an object on the BDL can be used for exposing data to smart contracts and there enables the state of the contract to be dynamic but executed on-chain by the smart contract script when certain conditions are met by the state of the contract.) 

provide, via the blockchain node, the data and constraints to a first analytics engine of the first device; (Hunn ‘186 paragraph 60 disclosing that smart contracts generally consider code executed between two or more nodes that instantiates transactions or other data on a ledger or blockchain using a BDL or similar system. Hunn ‘186 Figure 2 illustrating the contract management system in communication with the analytics system and paragraph 102 disclosing the graph data structure may be queried or data may be otherwise extracted (when used in conjunction with a contract management system) to provide data and the base for descriptive, prescriptive, and any other appropriate form of analytics across pre- and post-execution of one or more contracts. Hunn ‘186 paragraph 172 disclosing that the execution environment is a P2P network, where the formation and execution of a COG (contract object graph) can be distributed across different of nodes (user devices) across the P2P network.)

 perform, via the first analytics engine, a data analytics technique on the data and constraints to generate an offer; (Hunn ‘186 paragraph 87 disclosing a contracting party may connect to a business rules system to automatically perform actions in respect of a contract based upon pre-defined rules such as if price is lower than a threshold value than order more goods under a contract. Hunn ‘186 paragraph 102 disclosing that  graph data structure may be queried or data may otherwise be extracted to provide data for descriptive, predictive, prescriptive, and any other appropriate form of analytics across pre and post execution of a contract within the analytics system (analytics engine).)

provide the offer to the smart contract;  (Hunn ‘186  Figure 40 illustrating the BDL (blockchain/distributed ledger) with 2 contracting parties represented by nodes. Hunn ’186 paragraph 60 disclosing that the invention that smart contract code is code executed between two or nodes that instantiates transactions or other data on a ledger or a blockchain. Hunn ‘186 paragraph 72 disclosing the execution environment may be a P2P network where the formation and execution of a COG may be distributed across different nodes of the P2P network. Hunn ‘186 paragraph 73 disclosing executing transactions on a BDL may involve the execution of code on a BDL such as by passing object(s) to ‘smart contract code’ on a BDL. Hunn ‘186 paragraph 196 disclosing that instantiating an object on the BDL can expose data to smart contract scripts on the BDL and enables the state of the contract to be dynamic and executed on-chain by the smart contract script when certain conditions are met by the state of the contract.)

receive, via the blockchain node, a confirmation of a transaction associated with the smart contract based on providing the offer  to the smart contract; (Hunn ‘186 paragraph 70 disclosing that executing the formation of the COG (i.e. contract) can include one or more instances of receiving a state update and appending at least one update object component to the COG in accordance with the contract state update in conjunction with Hunn ‘186 paragraph 72 disclosing the execution environment may be a P2P network where the formation and execution of a COG may be distributed across different nodes of the P2P network. Hunn ‘186 paragraph 258 disclosing the execution environment may be used during the formation stage in conjunction with Hunn ‘186 paragraph 259 disclosing the invention may use P2P networking for discovery of peers, message routing and transports which supports replication so as to enable contract parties to form, execute, and interact with compute legal contract.) 

 and cause the offer to be implemented based on receiving the confirmation of the transaction. (Hunn ‘186 paragraph 73 disclosing the invention includes executing a transaction on a BDL where the transaction represents or uses at least a portion of at least one object component of the COG and the contract and object hashes and metadata, state changes, contract variables, commits, and the like may be appended to or stored on the distributed ledge. This may involve the execution of code on a BDL such as by passing object(s) to the smart contract code on the BDL in conjunction with Hunn ‘186 paragraph 74 disclosing that the invention facilitates the COG being used in directing execution of a computable contract, recording the versioned history of the contract or otherwise applying the COG.)

 Hunn ‘186 does not explicitly disclose generating an offer with optimized parameters with respect to an initial set of parameters

However Hunn ‘141 which is directed towards contract business intelligence through data-driven contract analysis, teaches generating an offer with optimized parameters with respect to an initial set of parameters; (Hunn ‘141 paragraph 41 teaching the analytics may be used to identify and determine potential issues across a corpus of contracts and can be applicable to the formation stage (such as using acquired data from previous and/or current contract to optimize terms and conditions of new/subsequent contracts in conjunction with Hunn ‘141 paragraph 100 teaching that recommended terms or conditions may be presented to a user with a contract creation/edition of flow, within a contract template, negotiation, amendment, or other suitable times. See also Hunn ‘141 paragraphs 34, 36, 42)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Hunn ‘186 and Hunn ‘141 as Hunn ‘141 further develops the forming of contracts as disclosed in Hunn ‘186 to further incorporate the optimization of relevant terms or conditions of new/subsequent contracts.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Hunn ‘186 in view of Hunn ‘141 to incorporate generating an offer with optimized parameters with respect to an initial set of parameters
with the motivation of using acquired data from previously executed and/or current contracts to optimize terms and conditions of new/subsequent contracts. (Hunn ‘141 paragraph 41)

Hunn ‘186 in view of Hunn ‘141 does not disclose the second device being associated with another blockchain node and a second analytics engine, the second analytics engine being different from the first analytics engine, provide one or more portions of a plurality of computations associated with the smart contract to one or more third analytics engines associated with one or more third devices when the first analytics engine cannot -2-PATENTU.S. Patent Application No. 16/189,436Attorney Docket No. 0095-0429perform the one or more portions of the plurality of the computations, the one or more third devices being provided in the blockchain network and being associated with the first device, and the first analytics engine performing a particular portion of the one or more portions of the plurality of computations and the one or more third analytics engines performing one or more different portions of the plurality of computations

However, Covaci which is directed to determining when and/or how to execute a program or script published to a blockchain network that may rely on data that is external to the blockchain discloses:

the second device being associated with another blockchain node and a second analytics engine, the second analytics engine being different from the first analytics engine, ((Covaci paragraph 61-62 disclosing a verifiable computation is a technique that allows the generation of proofs of computation. Clients may utilize a verifiable computation to outsource to another computing entity referred to herein as a prover, the evaluation of a function f on an input x. In some cases , the client is computationally limited so that it is infeasible for the client to perform the evaluation of the function ( e.g. , the expected runtime of the calculation using computing resources available to the client exceeds a maximum acceptable threshold ), and the client may, generally, speaking , delegate evaluation of the function f on the input x based on any suitable criterion, such as computational runtime, computational cost ( e.g. , the financial cost of allocating computing resources to perform the evaluation of the function ), and more. A prover, is any suitable computing entity such as a blockchain node entity such as a blockchain node. In an embodiment , a prover ( e.g. , a blockchain node ) evaluates the function f on input x and generates an output y and a proof of the correctness of the output y that can be verified by other computing entities such as the client as described above and/or other nodes of the blockchain network. Covaci paragraph 67 disclosing a setup phase may be performed as part of a process to outsource the performance of computational tasks. A client, as referred to below, may refer to an entity such as a customer or client computer system that delegates performance of a computational task to a prover, which may be a different computer system. Covaci paragraph 85 teaching FIG. 3 illustrates a diagram 300 for coordinating the performance of a verifiable computation. The client 302, prover 304, and verifier 306 may be nodes of a blockchain network. The client 302 may be any suitable computer system any may include executable code which, if executed by one or more processors of a computer system, causes the computer system to receive a smart contract 308

provide one or more portions of a plurality of computations associated with the smart contract to one or more third analytics engines associated with one or more third devices when the first analytics engine cannot -2-PATENTU.S. Patent Application No. 16/189,436Attorney Docket No. 0095-0429perform the one or more portions of the plurality of the computations, (Covaci paragraph 12 teaching the invention may be described as systems and methods for execution of smart contracts on a blockchain which may utilize zero-knowledge proofs. The execution of a smart contract can happen as part of the transaction validation. As part of executing a smart contract, it may be desirable to obtain access to data external to the blockchain (e.g., off-chain data) such as data about real-world state and events. Techniques described herein may be utilized in which data provided by a data source is authenticated and utilized in the execution of a program or script such as a smart contract published to a blockchain network. Covaci paragraph 61-62 disclosing a verifiable computation is a technique that allows the generation of proofs of computation. Clients may utilize a verifiable computation to outsource to another computing entity referred to herein as a prover, the evaluation of a function f on an input x. In some cases , the client is computationally limited so that it is infeasible for the client to perform the evaluation of the function ( e.g. , the expected runtime of the calculation using computing resources available to the client exceeds a maximum acceptable threshold ), and the client may, generally, speaking , delegate evaluation of the function f on the input x based on any suitable criterion, such as computational runtime, computational cost ( e.g. , the financial cost of allocating computing resources to perform the evaluation of the function ), and more. A prover, is any suitable computing entity such as a blockchain node entity such as a blockchain node. In an embodiment , a prover ( e.g. , a blockchain node ) evaluates the function f on input x and generates an output y and a proof of the correctness of the output y that can be verified by other computing entities such as the client as described above and/or other nodes of the blockchain network. Covaci paragraph 67 teaching a setup phase may be performed as part of a process to outsource the performance of computational tasks. A client, as referred to below, may refer to an entity such as a customer or client computer system that delegates performance of a computational task to a prover, which may be a different computer system. Covaci paragraph 85 teaching FIG. 3 illustrates a diagram 300 for coordinating the performance of a verifiable computation. The client 302, prover 304, and verifier 306 may be nodes of a blockchain network. The client 302 may be any suitable computer system any may include executable code which, if executed by one or more processors of a computer system, causes the computer system to receive a smart contract 308. In an embodiment, the smart contract 308 is encoded in a high-level programming language as source code such as C, C++, or Java. In an embodiment, software such as a compiler, interpreter, and/or assembler may be utilized to transform the smart contract 308 to an arithmetic circuit 310 which consists of “wires” that carry values from a field IF and connect to addition and multiplication gates. In an embodiment, a client 302 (e.g., alone or in conjunction with another entity) determines source code for performing a task defined by a set of operations, wherein execution of the task is delegated to a prover 304. Generally speaking, a verifier 306 may perform tasks associated with determining that the prover 304 executed the task correctly, such as by verifying the validity of a proof of correctness generated by the prover 304. Covaci paragraph 88 teaching in an embodiment, the client 402 refers to a computer system that outsources or delegates the performance of a computing task to another computer system, referred to herein as a prover. In an embodiment, the computational task refers to the evaluation of a function, the execution of a smart contract, and more. In an embodiment, performing a computational task involves the computation of an output based on a circuit and one or more inputs, the computation performed by a prover on behalf of a client. )

the one or more third devices being provided in the blockchain network and being associated with the first device, and  . (Covaci paragraph 67 disclosing a setup phase may be performed as part of a process to outsource the performance of computational tasks. A client, as referred to below, may refer to an entity such as a customer or client computer system that delegates performance of a computational task to a prover, which may be a different computer system. Covaci paragraph 85 teaching FIG. 3 illustrates a diagram 300 for coordinating the performance of a verifiable computation. The client 302, prover 304, and verifier 306 may be nodes of a blockchain network. The client 302 may be any suitable computer system any may include executable code which, if executed by one or more processors of a computer system, causes the computer system to receive a smart contract 308.)

the first analytics engine performing a particular portion of the one or more portions of the plurality of computations and the one or more third analytics engines performing one or more different portions of the plurality of computations; (Covaci paragraph 52 teaching in the embodiment, the example blockchain network 100 comprises blockchain nodes that are implemented as peer-to-peer distributed electronic devices, each running an instance of software and/or hardware that performs operations that follow a blockchain protocol that is, at least in part, agreed to among operators of nodes 102. Covaci paragraph 53 teaching in some embodiments, the nodes 102 have inputs to receive data messages or objects representative of proposed transactions, such as a transaction 104. The nodes, in some embodiments, are be queryable for information they maintain, such as for information of a state of the transaction 104. Covaci paragraph 55 teaching as for which nodes 102 can communicate with which other nodes, it can be sufficient that each of the nodes in the example blockchain network 100 are able to communicate with one or more other of the nodes 102 such that a message that is passed between nodes can propagate throughout the example blockchain network 100 (or some significant portion of it), assuming that the message is one that the blockchain protocol indicates should be forwarded. One such message might be the publication of a proposed transaction by one of the nodes 102, such as node 102A, which would then propagate along a path such as a path 106. Another such message might be the publication of a new block proposed for inclusion onto a blockchain. Covaci paragraphs 61-62 teaching a verifiable computation is a technique that allows the generation of proofs of computation. Clients may utilize a verifiable computation to outsource to another computing entity referred to herein as a prover, the evaluation of a function f on an input x. In some cases , the client is computationally limited so that it is infeasible for the client to perform the evaluation of the function ( e.g. , the expected runtime of the calculation using computing resources available to the client exceeds a maximum acceptable threshold ), and the client may, generally, speaking , delegate evaluation of the function f on the input x based on any suitable criterion, such as computational runtime, computational cost ( e.g. , the financial cost of allocating computing resources to perform the evaluation of the function ), and more. A prover, is any suitable computing entity such as a blockchain node entity such as a blockchain node. In an embodiment , a prover ( e.g. , a blockchain node ) evaluates the function f on input x and generates an output y and a proof of the correctness of the output y that can be verified by other computing entities such as the client as described above and/or other nodes of the blockchain network. Proofs, which may also be referred to as arguments, can be verified faster than doing the actual computational—accordingly, computational overhead can be reduced (e.g., reducing power overhead and the cost associated with powering and running computing resources) by verifying the correctness of the proof instead of re-computing the function f over input x to determine the correctness of the output generated by the prover described above. In zero-knowledge verifiable computation the prover provides an attestation to the client that the prover knows an input with a particular property. Covaci paragraph 67 teaching a setup phase may be performed as part of a process to outsource the performance of computational tasks. A client, as referred to below, may refer to an entity such as a customer or client computer system that delegates performance of a computational task to a prover, which may be a different computer system. Covaci paragraph 76 teaching in an embodiment, performing a computational task involves the computation of a function on an input 216 (i.e., a process for evaluating f(x)) by a prover. In an embodiment, the prover is any suitable computer system that the client may delegate a computational task to. Covaci paragraph 85 teaching FIG. 3 illustrates a diagram 300 for coordinating the performance of a verifiable computation. The client 302, prover 304, and verifier 306 may be nodes of a blockchain network. The client 302 may be any suitable computer system any may include executable code which, if executed by one or more processors of a computer system, causes the computer system to receive a smart contract 308. In an embodiment, the smart contract 308 is encoded in a high-level programming language as source code such as C, C++, or Java. In an embodiment, software such as a compiler, interpreter, and/or assembler may be utilized to transform the smart contract 308 to an arithmetic circuit 310 which consists of “wires” that carry values from a field IF and connect to addition and multiplication gates. . In an embodiment, a client 302 (e.g., alone or in conjunction with another entity) determines source code for performing a task defined by a set of operations, wherein execution of the task is delegated to a prover 304. Covaci paragraph 88 teaching in an embodiment, a client 402, a prover 404, and a data provider 406 are computer systems. In an embodiment, the client 402 refers to a computer system that outsources or delegates the performance of a computing task to another computer system, referred to herein as a prover. In an embodiment, the computational task refers to the evaluation of a function, the execution of a smart contract, and more. The examiner is interpreting that the client is capable of performing tasks however that for computations not capable of being performed by the client are delegated to a prover for completion and that the tasks represent portions of a computation.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Hunn’186 and Covaci, as Covaci further develops how the smart contract, as disclosed in Hunn’ 186 paragraph 54, can be generated and executed in a blockchain environment. (Covaci paragraph 1)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date modify the invention disclosed in Hunn’ 186, Hunn’ 141 and Covaci to incorporate the second device being associated with another blockchain node and a second analytics engine, the second analytics engine being different from the first analytics engine, provide one or more portions of a plurality of computations associated with the smart contract to one or more third analytics engines associated with one or more third devices when the first analytics engine cannot -2-PATENTU.S. Patent Application No. 16/189,436Attorney Docket No. 0095-0429perform the one or more portions of the plurality of the computations, the one or more third devices being provided in the blockchain network and being associated with the first device, and the first analytics engine performing a particular portion of the one or more portions of the plurality of computations and the one or more third analytics engines performing one or more different portions of the plurality of computations with the motivation of enabling users to delegate the performance of computational tasks such as due to limited or lack thereof of computing resources. (Covaci paragraph 67)

Hunn ‘186 in view of Hunn ‘141 and Covaci does not explicitly disclose determine, via the blockchain node and based on determining whether the data and constraints are associated with the smart contract, whether to provide the data and constraints to the first analytics engine or to process the data and constraints by the blockchain node; 

However Saxena, which is directed to providing commerce-related, blockchain-associated cognitive insights, teaches determine, via the blockchain node and based on determining whether the data and constraints are associated with the smart contract, whether to provide the data and constraints to the first analytics engine or to process the data and constraints by the blockchain node; (Saxena paragraph 56 teaching in various embodiments, users submit queries and computation requests in a natural language format to the CILS 118. In response, they are provided with a ranked list of relevant answers and aggregated information with useful links and pertinent visualizations through a graphical representation. Saxena paragraph 89 teaching in various embodiments, the bridge 428 component is implemented to generate an answer to a query provided by the translate 427 component. In certain embodiments, the bridge 428 component is implemented to provide domain-specific responses when bridging a translated query to a cognitive graph. For example, the same query bridged to a target cognitive graph by the bridge 428 component may result in different answers for different domains, dependent upon domain- specific bridging operations performed by the bridge 428 component.  Saxena paragraph 97 teaching in various embodiments, the one or more blockchain destination 445 agents are implemented to provide one or more cognitive insights, one or more smart contracts, or some combination thereof, in the form of a blockchain-associated cognitive insight, described in greater detail herein. Skilled practitioners of the art will realize that there are many such examples of databases with which the databases 442 agent may interact, public and private blockchains with which the blockchain destination 445 agent may interact, and message engines with which the message engines 443 agent may interact. Saxena paragraph 128 teaching Furthermore, instructions can be embedded within individual blocks of a blockchain. These instructions, in the form of computer-executable code, allow transactions or other operations to be initiated if certain conditions are met. For example, a particular good or service can be provided in exchange for the receipt of a monetary amount. In certain embodiments, the computer-executable code is in the form of a smart contract, described in greater detail herein. Saxena paragraphs 136-137 a blockchain-associated cognitive insight 818 is implemented in combination with a smart contract 820 to perform one or more associated operations or processes. As used herein, a smart contract 820 broadly refers to executable computer code 824 configured to generate instructions for downstream processes. Examples of downstream processes include delivery of digital or physical goods, transfer of digital currencies between participants, performing a one-step assurance process or notification, performing operations to conform to a compliance requirement, and so forth, if certain conditions are met. In certain embodiments, the smart contract 820 may contain the terms and conditions of a contract 822 in clear text, executable computer code 824, or a combination thereof. In various embodiments, the text of a contract 822 may be encrypted for confidentiality. In certain embodiments, the execution of the computer code 824 results in the generation of another blockchain transaction.  In various embodiments, the smart contract is configured to perform a one-step assurance operation. As used herein, a one-step assurance operation broadly refers to assuring that operations associated with a blockchain-associated cognitive insight 818 are performed through a single interaction. In certain embodiments, the single interaction is performed by a user. In various embodiments, the one-step assurance operation is tailored to a particular industry or process, such as financial services, healthcare services, physical or online commerce, procurement, and so forth. In certain embodiments, the operations associated with a blockchain-associated cognitive insight 818 are performed by the executable code 824 associated with a smart contract 820. Saxena paragraph 310 the retailer may have a physical presence in five locations, each of which is located in a different city, as well as an online presence. In this example, a CILS is implemented to initially process data related to the retailer's inventory levels and their associated costs, stock purchasing volumes and their associated expenditures, and sales volumes with their associated promotional costs at a first point in time. As a result, a first commerce-related, blockchain-associated cognitive insight 1302 is generated, reducing inventory for a first set of products at two of the five physical locations by revising order levels for the products within an associated smart contract. The resulting commerce-related, blockchain-associated cognitive insight 1302 is then enacted, resulting in execution of the smart contract, which in turn results in order levels for the first set of products being reduced.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Hunn ‘186 and Saxena as Saxena further develops processing information in a blockchain in relation to commerce activities. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hunn’186 in view of Hunn ‘141, Covaci, and Saxena to incorporate determine, via the blockchain node and based on determining whether the data and constraints are associated with the smart contract, whether to provide the data and constraints to the first analytics engine or to process the data and constraints by the blockchain node with the motivation of making the determination of how to process received information. (Saxena paragraphs 56, 128, and 136-137)

Referring to claims 2, 9 and 16,

Hunn ‘186 further discloses, where the one or more processors are further to: receive, via the blockchain node, system information from one or more systems of an entity associated with the first device, the system information including parameters and constraints associated with the entity; (Hunn ‘186 paragraph 131 disclosing clauses may be represent any portion of logic of a computable contract including but not limited to : party information, definitions, party terms, conditions, obligations, business processes, data input and output, data evaluation, computational processes, workflow logic etc. Hunn ‘186 paragraph 132 disclosing that clauses may consist of at least 2 generalized data types: logic and variable. Hunn ‘186 paragraph 134 disclosing the variables can be data types that represent something other than itself. Variables can be dynamic elements that either are used in logic in a contract or altered by logic of a clause. One example is Effective Date, Recipient and Company and in later portions of the contract the logic will continue to refer to the entities as their respective names and the specific date.)

perform, via the first analytics engine, the data analytics technique on the system information and the data and constraints to generate the offer with the optimized parameters. (Hunn ‘186 paragraph 87 disclosing a contracting party may connect to a business rules system to automatically perform actions in respect of a contract based upon pre-defined rules such as if price is lower than a threshold value than order more goods under a contract. Hunn ‘186 paragraph 102 disclosing that graph data structure may be queried or data may otherwise be extracted to provide data for descriptive, predictive, prescriptive, and any other appropriate form of analytics across re and post execution of a contract using the analytics system.)

Referring to claims 3, 10 and 17,

Hunn ‘141 further teaches, where the parameters associated with the entity include one or more of: a parameter associated with a product produced by the entity, a parameter associated with a quantity of the product produced by the entity in a time period, a parameter associated with a material used by the entity to make the product, a parameter associated with a lead time for the product, or a parameter associated with a bid price for the product. (Hunn ‘141 Figure 7 and Hunn ‘141 paragraph 41 teaching that a supply contract may be analyzed in real-time along with IMS, SCM, and other data to flag potential supply shortages and actions to take. Additionally could be applied for insurance underwriting contracts, to assess real-time exposure from insured assets such as from autonomous vehicles or smart buildings from IoT/network-connected sensors and edge computing devices. This may be applicable both during contract execution as well as in the formation stage such as using acquired data from previously executed and/or current contracts to optimize terms and conditions of new/subsequent contracts. Hunn paragraph 100 teaching that contract action suggestions uses predictions to suggest option contract based actions and respective implications such as purchase order analysis based upon forecast in market prices, data pertaining to contract-related risks (for example logistics or supply/demand forces), etc. )

It would have been obvious before the effective filing of the claimed invention to modify the invention disclosed in Hunn ‘186 in view of  Saxena, Covaci and Hunn ‘141 to incorporate where the parameters associated with the entity include one or more of: a parameter associated with a product produced by the entity, a parameter associated with a quantity of the product produced by the entity in a time period, a parameter associated with a material used by the entity to make the product, a parameter associated with a lead time for the product, or a parameter associated with a bid price for the product with the motivation of using the acquired data to optimize terms and conditions of new/subsequent contracts. (Hunn ‘141 paragraph 41)

Referring to claims 4, 11, and 18,

Hunn ‘141 further teaches where the data and constraints associated with the smart contract include one or more of: a parameter associated with an available capacity of an entity associated with the first device, a parameter associated with available materials of the entity,- 35 -PATENTDocket No. 0095-0429 a parameter associated a minimum lead time for a product, or a parameter associated with a minimum asking price for the product. (Hunn ‘141 Figure 7 and Hunn ‘141 paragraph 41 teaching that a supply contract may be analyzed in real-time along with IMS, SCM, and other data to flag potential supply shortages and actions to take. This may be applicable both during contract execution as well as in the formation stage such as using acquired data from previously executed and/or current contracts to optimize terms and conditions of new/subsequent contracts. Hunn ‘141 paragraph 63 teaching the real-time or near-time state of a supply/sales contract may be used alongside internal enterprise data (i.e. ERP (Hunn ‘141 paragraph 95 Enterprise Resource Planning) and IMS (Hunn ‘141 paragraph 95 Inventory Management Systems) data) and external data such as weather, financial exchange rates/prices etc. Hunn ‘141 paragraph 100 teaching that contract actions use predictions to suggest contract based actions and respective implications such as purchase order analysis based upon forecast in market prices, data pertaining to contract-related risks (for example logistics or supply/demand forces), etc.) 

It would have been obvious before the effective filing of the claimed invention to modify the invention disclosed in Hunn ‘186 in view of Saxena, Covaci and  Hunn ‘141 to incorporate where the data and constraints associated with the smart contract include one or more of: a parameter associated with an available capacity of an entity associated with the first device, a parameter associated with available materials of the entity,- 35 -PATENTDocket No. 0095-0429 a parameter associated a minimum lead time, or a parameter associated with a minimum asking price with the motivation of providing context within which the contract operates within with respect to both the internal state of the enterprise of the user, and the physical world. (Hunn ‘141 paragraph 63) 

Referring to claims 5, 12, and 19,

Hunn ‘141 further teaches, where the first device receives, from the second device, an indication of completion of a transaction associated with the smart contract when the second device accepts the offer.  (Hunn ‘141 paragraph 34 teaching that the invention may use data from a contract or a corpus of contracts, and any additional information from external sources pertaining to contracts to determine the contract state. If the contract is at least partial computable the contract state may be determined from the stored state of the contract, data relating to the contract, or from any state that is referenced by the contract such as the state of smart contracts and transactions that have occurred on blockchains/distributed ledgers. Hunn ‘141 paragraph 44 teaching that for blockchain/distributed ledger related data, smart contracts have the potential to automate operations in business processes and of an agreement. Hunn ‘141 paragraph 108 the contract management platform preferably enables users to manage the entire contract management lifecycle. Hunn ‘141 paragraph 120 teaching that notifications may be pushed to users when events occur under a contract or otherwise pertaining to a contract. Notifications may be sent to users to inform them of operations that have occurred, may occur, or are due to occur, with respect to a contract. An operation may include any event, change, update, transaction, data transfer or any other appropriate operation that occurs in respect of one or more contracts. Notifications may relate to the following: events, updates, transactions, advisory notifications or any other operation. (Interpreted to incorporate completion of a transaction and/or acceptance of an offer). Notifications may be user configured or may use machine learning technologies to push relevant notifications.  The notifications may be displayed in a contract management platforms, pushed via APIs or webhooks to other systems, such as email, SMS, data aggregation tools, etc.) 

It would have been obvious before the effective filing of the claimed invention to modify the invention disclosed in Hunn ‘186 in view of Saxena, Covaci ,and Hunn ‘141 to incorporate where the first device receives, from the second device, an indication of completion of a transaction associated with the smart contract when the second device accepts the offer with the motivation of providing context within which the contract operates within with respect to both the internal state of the enterprise of the user, and the physical world. (Hunn ‘141 paragraph 63)

Referring to claim 22,

Covaci further teaches wherein a result of performing each of the one or more portions of the computation is posted to the smart contract. (Covaci paragraph 65 teaching in an embodiment, a verification key VK or portions thereof can be extracted from public parameters generated in a setup phase of a zero-knowledge protocol and used together with a proof it, and the input/output data to verify the alleged proof of correctness computation provided by a prover. For example, as described in greater detail above and below, systems and methods that allow a locking script secures the verification key VK from alteration and checks the validity of the proof, allowing the execution of a zero-knowledge protocol on blockchain during transaction validation. Accordingly, the present disclosure presents systems and methods to execute the verification phase using blockchain scripts (e.g., in a Bitcoin-based network) for storing the elements used in the verification of the computation. Covaci paragraph 88 teaching specifically, FIG. 4 illustrates an environment in which data provided by a data source is authenticated and utilized in the execution of a program or script such as a smart contract published to a blockchain network. In an embodiment, a client 402, a prover 404, and a data provider 406 are computer systems. In an embodiment, the client 402 refers to a computer system that outsources or delegates the performance of a computing task to another computer system, referred to herein as a prover. In an embodiment, the computational task refers to the evaluation of a function, the execution of a smart contract, and more. In an embodiment, performing a computational task involves the computation of an output based on a circuit and one or more inputs, the computation performed by a prover on behalf of a client. The circuit may be generated from source code that is a formal representation of the terms of a contract. Covaci paragraph 89 teaching a protocol for execution of smart contracts on a blockchain may utilize zero-knowledge proofs. In an embodiment, the execution of a smart contract can happen as part of the transaction validation. For this, the public parameters generated during the setup phase of the protocol are used together with the proof and the input/output data to verify the alleged proof of correct computation provided by the prover and validate the contract execution.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Hunn ‘186 in view of Saxena, Hunn ‘141, and Covaci to incorporate wherein a result of performing each of the one or more portions of the computation is posted to the smart contract with the motivation of incorporating the output of the computation into the smart contract for execution. (Covaci paragraphs 65 and 88)

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 20180005186), hereinafter Hunn ‘186, in view of Saxena et al. (US 20180165612), Covaci et al. (US 20200322132), Lang et al. (US 20180069899) and Hunn et al.  (US 20180315141), hereinafter Hunn ‘141. 

Referring to claims 6, 13, and 20,

Hunn ‘186 further discloses where the one or more processors, (Hunn ‘186 paragraph 332 the computer-executable component can be a processor but any suitable hardware device can (alternatively or additionally) execute the instructions.) 

 when performing, via the first analytics engine, the data analytics technique on the data and constraints, are to: organize the data and constraints into formatted data and constraints; (Hunn 186’ paragraph 66 disclosing that when the object components of the contract are obtained the invention translates the various sections, clauses, and/or elements of a contract into data representation for inclusion in the COG (Contract Object Graph). These components may be formed from inputs received by contract parties. The object components can be obtained through p2p formation/negotiation from the contract repository wherein managing the formation stage additionally includes synchronizing the contract repository with repositories of the involved parties. The object components may be determined from configuration and specification defined in another construct or format and may include converting a contract document or a portion of a contract document to object components. The object components may be for programmable clauses that define logic, variables, data, interfaces, Blockchain/distributed ledger code and/or other functionality of a computable contract. Hunn ‘186 paragraph 67 disclosing that the Cog may be issued to represent the contract logic and contract state. The COG can be an append-only data structure such that any change to terms, conditions, logic, and/or state is preserved. The object components may be committed and/or compiled into a Directed acyclic Graph or Merkle tree structure to establish associations between object components. Hunn ‘186 paragraph 102 disclosing that graph data structure may be queried or data may otherwise be extracted to provide data for descriptive, predictive, prescriptive, and any other appropriate form of analytics across pre and post execution of a contract within the analytics system (analytics engine).)

apply one or more models to [the cleansed] and formatted data and constraints in order to identify relationships among variables of the data and constraints; (Hunn ‘186 paragraph 102 disclosing the graph data structure may be queried or data may otherwise extracted by the system to provide data and the base for descriptive, predictive, prescriptive, and any other appropriate form of analytics across pre and post execution of one or contracts within the analytics system. Analytics such as causation and other relationships between objects, that can be beneficial for contract analytics, counterparty assessment, and other reasons.) 

	Hunn ‘186 does not disclose cleanse the formatted data and constraints to generate cleansed and formatted data and constraints.

However Lang, directed towards policy management, testing, simulation, and decentralization teaches cleanse the formatted data and constraints to generate cleansed and formatted data and constraints; (Lang paragraph 157 teaching data analytics involves many approaches for inspecting, cleansing, transforming, and modeling data.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Hunn ‘186, which incorporates external data (Hunn ‘186 paragraphs 58 and 100) as Lang further develops on the application of data analytics techniques on imported data

Therefore it would have been obvious before the effective filing date to modify the invention disclosed in in view of Hunn ‘186 and Lang to incorporate cleanse the formatted data and constraints to generate cleansed and formatted data and constraints with the motivation of removing redundant information to assist in discovering useful information, suggesting conclusions, or supporting decision making. (Lang paragraph 157)

Hunn ‘186 in view of Lang does not disclose does not disclose apply one or more models to the cleansed and formatted data and constraints in order to identify relationships among variables of the data and constraints; and generate the offer with the optimized parameters based on the relationships among the variables of the data and constraints.   

However Hunn ’141 teaches: 

when performing, via the analytics engine, apply one or more models to the cleansed and formatted data and constraints in order to identify relationships among variables of the data and constraints; (Hunn ‘141 paragraph 58 teaching the analytics engine is a component of the system in a preferred embodiment. The analytic engine functions to generate an analysis of the contract related data, giving a historic analysis of the contract to the present time, analysis of the current state of the contract and modeling to predict future states of the contract. Analyzing contract related data occurs as a real time process. As external source data and contract data can change the contract analysis may change to reflect the new information. Hunn ‘141 paragraph 100 teaching that the prescriptive analytics functionality of the system may continually re-predict and re-prescribe based on external data exposed to the analytics engine.)

and generate the offer with the optimized parameters based on the relationships among the variables of the data and constraints.  (Hunn ‘141 paragraph 41 teaching the analytics may be used to identify and determine potential issues across a corpus of contracts and can be applicable to the formation stage such as using acquired data from previous and/or current contract to optimize terms and conditions of new/subsequent contracts in conjunction with Hunn ‘141 paragraph 100 teaching that recommended terms or conditions may be presented to a user with a contract creation/edition of flow, within a contract template, negotiation, amendment, or other suitable times.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Hunn ‘186 in view of Lang and Hunn ‘141 to incorporate when performing, via the analytics engine, apply one or more models to the cleansed and formatted data and constraints in order to identify relationships among variables of the data and constraints; and [generate the offer] with the optimized parameters based on the relationships among the variables of the data and constraints with the motivation of facilitating the formation of contract in Hunn’186 by incorporating the optimized parameters in Hunn ‘141 into an offer. (Hunn ‘141 paragraphs 58 and 100)





Response to Arguments

Applicant’s arguments filed September 20, 2021 have been fully considered

In response to Applicant’s amendments and remarks, on page 14 of the Remarks, regarding the 112 a rejection the examiner finds Applicant’s amendments persuasive and therefore has withdrawn the rejection. The examiner finds support for Applicant’s amendments at least in paragraph 31 of the Specification. 

In response to Applicant’s amendments and remarks, on pages 15-17 of the Remarks, regarding the 103 rejection the examiner finds unpersuasive and therefore has maintained the rejection.

In particular Applicant argues that the cited art of record fails to disclose 1) determining whether to provide the data and constraints to the first analytics engine or to process the data and constraints by the blockchain node and 2) providing one or more portions of a plurality of computations associated with the smart contract to one or more third analytics engines associated with one or more third devices when the first analytics engine cannot perform the one or more portions of the plurality of computations, the one or more third devices being provided in the blockchain network," and "the first analytics engine performing a particular portion of the one or more portions of the plurality of computations and the one or more third analytics engines performing one or more different portions of the plurality of computations." Regarding 1, this is a newly added limitation which the examiner has cited the new prior art reference of Saxena, therefore this argument is rendered moot. Regarding 2, the examiner respectfully disagrees in view of the newly portions of Covaci in light Applicant’s amendments to further teach that the one or more computations is associated with a smart contract that may be delegated to another device that is computationally capable of performing the computation.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Orsini et al. (US 20170103468) – directed to peer-to-peer settlement for participation in energy and computation supply and/or curtailment of supply, and for energy or computation capacity consumption or usage by elements in the distributed network.

Chapman et al. (US 20180227116) – directed for generating and deploying a code block in a distributed database environment and executing the code block based upon one or more digital event triggers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689